Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 1 of 23




  LAW OFFICE OF BERNARD V. KLEINMAN, PLLC
  By: Bernard V. Kleinman, Esq.
  108 Village Square
  Suite 313
  Somers, NY 10589-2305
  Tel. 914.644.6660
  Fax 914.694.1647
  Email: attrnylwyr@yahoo.com
  Attorney for Plaintiffs
  
  UNITED STATES DISTRICT COURT
  DISTRICT OF COLORADO
  =============================== :
  COLORADO SPRINGS FELLOWSHIP        :
  CHURCH, ERIC JENKINS, MATTHEW :
  BROWN, WILLIAM WILLIAMS, WILLIE :
  PEE, TORRI LOPEZ, CLIFFORD         :
  STEWART, MICHELE HARRIS,           :
  YOLANDA BANKS WALKER,              :
                                     :
                         Plaintiffs, :
                                     :
                                     :                 1368
                                       Case No. 21-cv-_________
         — versus —                  :
                                     :
                                     :
  CITY OF COLORADO SPRINGS,          :
  COLORADO SPRINGS POLICE            :
  DEPARTMENT, OFFICE OF THE          :
  DISTRICT ATTORNEY, FOURTH          :
  JUDICIAL DISTRICT,                 :
  MICHAEL J. ALLEN, DISTRICT         :
  ATTORNEY, INDIVIDUALLY AND IN      :
  HIS OFFICIAL CAPACITY, VINCE       :
  NISKI, CHIEF OF POLICE,            :
  INDIVIDUALLY AND IN HIS OFFICIAL   :
  CAPACITY, BRIAN CORRADO,           :
  DETECTIVE, INDIVIDUALLY AND IN     :
  HIS OFFICIAL CAPACITY, Jointly and :
  Individually,                      :
                                     :
                         Defendants. :
  =============================== :




                                                                   1|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 2 of 23




                        COMPLAINT AND JURY DEMAND
  _________________________________________________________________________

  Plaintiffs COLORADO SPRINGS FELLOWSHIP CHURCH, ERIC JENKINS, MATTHEW

  BROWN, WILLIAM WILLIAMS, WILLIE PEE, TORRI LOPEZ, CLIFFORD STEWART,

  MICHELE HARRIS, and YOLANDA BANKS WALKER, by and through their attorney, Bernard

  V. Kleinman, Esq., of the Law Firm of Bernard V. Kleinman, PLLC, an attorney duly admitted

  to practice law before the Bar of this Court, do respectfully allege for their Complaint as

  follows:

                                          INTRODUCTION

  1. Plaintiffs brings this action for damages and injunctive relief against Defendants for their

  violation of the property and liberty interests of the named parties, as set forth below, under

  federal and state law.

                                   JURISDICTION AND VENUE

  2. This action arises under the Constitution and laws of the United States and the State of

  Colorado, and is brought pursuant to the United States Constitution (Amend. 1), Title 42

  U.S.C. §§ 1983, and 2000cc, et seq., and the common law of the State of Colorado.

  3. Jurisdiction is conferred on this Court pursuant to 28 U.S.C. §§ 1331 and 1367.

  Jurisdiction supporting Plaintiffs’ claim for attorney fees and costs is conferred by 42

  U.S.C. 1988. The Court has the authority to issue a declaratory judgment under 28 U.S.C.

  § 2201, and to provide injunctive relief and damages under 28 U.S.C. § 1343 and Fed.

  R. Civ. P. 65.

  4. Venue is proper in the District of Colorado pursuant to 28 U.S.C. 1391(b). All of the events

  alleged herein occurred within the State of Colorado, and all of the parties were residents of

  the State of Colorado at the time of the events giving rise to this litigation.



                                                                                     2|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 3 of 23




                                             PARTIES

  Plaintiffs

  5. Plaintiff, COLORADO SPRINGS FELLOWSHIP CHURCH is an established Christian

  church, with its offices located at 451 Windchime Place, Colorado Springs, CO 80919.

  6. Plaintiff ERIC JENKINS is a citizen and resident of Colorado Springs, El Paso County,

  State of Colorado.

  7. Plaintiff MATTHEW BROWN is a citizen and resident of Colorado Springs, El Paso

  County, State of Colorado.

  8. Plaintiff WILLIAM WILLIAMS is a citizen and resident of Colorado Springs, El Paso

  County, State of Colorado.

  9. Plaintiff WILLIE PEE is a citizen and resident of Colorado Springs, El Paso County, State

  of Colorado.

  10. Plaintiff TORRI LOPEZ is a citizen and resident of Colorado Springs, El Paso County,

  State of Colorado.

  11. Plaintiff CLIFFORD STEWART is a citizen and resident of Colorado Springs, El Paso

  County, State of Colorado.

  12. Plaintiff MICHELE HARRIS is a citizen and resident of Colorado Springs, El Paso

  County, State of Colorado.

  13 Plaintiff YOLANDA BANKS WALKER is a citizen and resident of Colorado Springs, El

  Paso County, State of Colorado.

  Defendants

  14. Defendant, CITY OF COLORADO SPRINGS, is a Colorado municipal corporation and is

  responsible for the training, supervision, official policies, customs, and actual practices of its

  agents, the Defendant COLORADO SPRINGS POLICE DEPARTMENT (“CSPD”), the


                                                                                        3|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 4 of 23




  Defendant VINCE NISKI, Chief of Police of the CSPD, and the Defendant BRIAN CORRADO,

  an officer and employee of the Defendant CSPD.

  15. Defendant, COLORADO SPRINGS POLICE DEPARTMENT, is the law enforcement

  agency primarily responsible for enforcement of penal laws within the confines of the

  Defendant CITY OF COLORADO SPRINGS.

  16. Defendant, OFFICE OF THE DISTRICT ATTORNEY, FOURTH JUDICIAL DISTRICT, is

  the office primarily responsible for the prosecution of violations of the criminal laws of the

  State of Colorado, within El Paso County, the situs of the events herein.

  17. Defendant, MICHAEL J. ALLEN, is the District Attorney for the Fourth Judicial District,

  encompassing twelve of the State’s Counties, including the County of El Paso. In this

  capacity Defendant ALLEN is responsible for all final decisions regarding the initiation of

  criminal proceedings in El Paso County, and the prosecution of all criminal defendants in El

  Paso County. Defendant ALLEN is sued in his official capacity.

  18. Defendant, VINCE NISKI, is the Chief of Police, of the Defendant COLORADO SPRINGS

  POLICE DEPARTMENT, is a citizen and, upon information and belief, a resident of El Paso

  County, Colorado, and was at all times material to the allegations in this Complaint, acting in

  his capacity as a Police Officer employed by the Defendant CITY OF COLORADO SPRINGS,

  Colorado and was acting under color of state law. As Chief, NISKI is responsible for the

  training and supervision of CSPD personnel and is the final policymaker for the CSPD. NISKI

  is sued in his official capacity.

  19. Defendant BRIAN CORRADO, is a Detective with the Defendant COLORADO SPRINGS

  POLICE DEPARTMENT, in the Organized Retail Crimes and Property Crimes Division,

  therein, having served in that capacity since in or around August 2019. CORRADO is sued

  in his individual and official capacity.



                                                                                     4|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 5 of 23




  20. All individual Defendants were, at all times material to the allegations in this Complaint,

  acting in their capacities as Chiefs, Commanders and/or Investigators and were responsible

  for making and/or implementing policies and practices used by other employees and police

  officers of the Defendants COLORADO SPRINGS POLICE DEPARTMENT, and the

  DISTRICT ATTORNEY’S OFFICE encompassing El Paso County, at all times pertinent to

  this action.

                                       RELEVANT FACTS

  21. On or about January 13, 2020, the Plaintiff COLORADO SPRINGS FELLOWSHIP

  CHURCH (“CSFC”) leased an apartment located at 4597 Gold Medal Point # 210, Colorado

  Springs, CO 80923.

  22. Said lease was executed by Plaintiff YOLANDA BANKS WALKER (“WALKER”), on behalf

  of Plaintiff CSFC.

  23. Pursuant to the Lease and the Apartment Occupancy Addendum, a named Occupant of

  the demised premises was Plaintiff WALKER.

  24. Further, named Occupants were one Arnisha Gainer, and one Nicholas Gainer, upon

  information and belief, married to one another.

  25. The named occupants, the Gainers, were fully apprised of, and aware of, all of the terms

  of the subject lease.

  26. The reason and purpose behind the lease and the occupancy, was to provide a residence

  for Mr. and Mrs. Gainer, and their minor children, due to the Christian charitable efforts of the

  Plaintiff CSFC to assist those members of the Church (and members of the community) who

  were in need a proper place to live, and did not have the funds to rent a habitable place for

  themselves.




                                                                                       5|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 6 of 23




  27. While the subject premises had no furnishings or furniture, the Plaintiff CSFC provided

  the following items, all property of the Plaintiff CSFC, and as a loan for the period of

  occupancy by the Gainers,

  Living Room                                     Bedroom 2
  1. Sectional couch with ottomans                1. Twin size bed
  2. End tables (2)                               2. Twin mattress and box spring
  3. Coffee table (1)                             3. Chest
  4. TV (1)                                       4. Dresser and mirror
  5. Wall Decor                                   5. Nightstand
                                                  6. Lamp
  Dining Area                                     7. Wall decor
  1. Dining table (1)                             8. Bedding sets
  2. Chairs (4)                                   9. Misc. decorator items
  3. Wall Decor
                                                  Master Bedroom
  Kitchen                                         1. Queen size bed
  1. Appliances                                   2. Queen size mattress
  2. Dishes                                       3. Chest
  3. Glassware                                    4. Dresser and mirror
  4. Dishtowels and dishcloths                    5. Lamps (2)
  5. Pots and pans                                6. Bedding sets
  6. Silverware                                   7. Wall Decor
  7. Misc. kitchen items                          8. Misc. decorator items

  Bedroom 1
  1. Full size bed
  2. Full size mattress and boxspring
  3. Chest                                        Master Bathroom
  4. Dresser and mirror                           1. Shower curtain and liner
  5. Nightstand                                   2. Bath towels and washcloths
  6. Lamp                                         3. Bathroom accessories
  7. Wall decor                                   4. Wall Decor
  8. Bedding sets
                                                  Other Bathroom
                                                  1. Shower curtain and liner
                                                  2. Bath towels and washcloths
                                                  3. Bathroom accessories
                                                  4. Wall Decor

  28. The value of these items, on loan to the Gainers was in excess of twenty thousand

  dollars.



                                                                                  6|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 7 of 23




  29. In addition, thereto, in furtherance of their desire to assist the Gainers, Plaintiff CSFC

  provided a vehicle to the Gainers.

  30. None of these items of personalty were gifts; at no time did the Plaintiff CSFC ever

  give up its title or right to possess the subject personalty; all of which was known to the

  Gainers.

  31. In or around August 2020, Plaintiff CSFC became aware that the Gainers had been

  acting in violation of the lease terms, in acting in violation of ¶ 19 of the Lease, viz.,

         interfering with, disturbing, or threatening the rights, comfort, health, safety,
         convenience, quiet enjoyment, management, and use of the community by
         us, other residents and occupants and any of their guests, agents, invitees,
         or the general public.

  32. Furthermore, the Gainers were advised that their actions and behavior as tenants

  were in violation of Colorado Rev. Stats. § 18-12-106(a), and in violation of Colorado

  Springs Ordinances §§ 9.2.110, 9.7.103, dealing with the possession and use of a firearm

  to threaten an individual.

  33. As the Plaintiff CSFC was fully liable on the Lease contract, and in order to protect

  both its financial liability thereunder, and their personal property interests in the personalty

  as set forth in ¶¶ 24 through 27 herein, the Gainers were notified, in writing, by counsel

  for the Plaintiff CSFC, to vacate the premises within thirty days, of said notice.

  34. On or about the same date Plaintiffs CLIFFORD STEWART, WILLIE PEE, MATTHEW

  BROWN, ERIC JENKINS, and TORRI LOPEZ, all carrying no weapons of any kind

  whatsoever, and acting on behalf of, and with authorization from, the leaseholder Plaintiff

  COLORADO SPRINGS FELLOWSHIP CHURCH, appeared at the subject premises in

  order to retrieve the Church’s property, and assist the Gainer’s in their moving out from

  the premises.

                                                                                      7|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 8 of 23




  35. Willingly and consensually granted access to the premises, Plaintiff STEWART

  informed the Gainers of the reason that they were present.

  36. The Plaintiffs also were accompanied by a locksmith, who proceeded, without any

  interference from the Gainers, to change the locks to the front door.

  37. At this point in time Nicholas Gainer, without justification, reason or cause, emerged

  from a bedroom brandishing a firearm in a threatening and aggressive manner.

  38. In addition, thereto, Gainer’s son acted in an aggressive and threatening manner

  confronting the named Plaintiffs with a baseball bat and waved it around in a threatening

  and violent manner.

  39. Seeking to avoid any physical confrontation, the named Plaintiffs voluntarily withdrew

  from the premises, and Plaintiff STEWART called the police.

  40. Arriving, among others, were Defendant COLORADO SPRINGS POLICE DEPART-

  MENT officers Adam Fischer, Shane Reed, Samuel Hausman, and Patrick Burgardt.

  41. After being informed by Plaintiff STEWART as to the circumstances, including

  Gainer’s brandishing of a firearm in a threatening and provocative manner, the response

  of the police officers present was that Plaintiff STEWART, and the other Plaintiffs present,

  were guilty of numerous Colorado criminal statutes.

  41. Subsequent thereto an investigation was commenced, on behalf of the Defendants

  CITY OF COLORADO SPRINGS, COLORADO SPRINGS POLICE DEPARTMENT, and

  OFFICE OF THE DISTRICT ATTORNEY FOR THE FOURTH JUDICIAL DISTRICT, and

  individually Defendants MICHAEL J. ALLEN and VINCE NISKI, by Defendant BRIAN

  CORRADO.




                                                                                  8|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 9 of 23




  42. Defendant CORRADO then conducted an “investigation”, with one goal, and one goal

  only: to establish that the named individual Plaintiffs herein, i.e., Plaintiffs ERIC JENKINS,

  MATTHEW BROWN, WILLIAM WILLIAMS, WILLIE PEE, TORRI LOPEZ, CLIFFORD

  STEWART, MICHELE HARRIS, and YOLANDA BANKS WALKER, had all committed

  violations of the Colorado penal statute, notwithstanding and ignoring any and all

  evidence to the contrary.

  43. Defendant CORRADO further, in a misguided intentional results-driven effort to seek

  to prosecute the Defendants named in ¶ 42, sought to expand his investigation, with no

  legal, factual or rational basis whatsoever, into some fabricated allegations of financial

  mismanagement by the Plaintiff COLORAD SPRINGS FELLOWSHIP CHURCH.

  44. During the course of the initial incident, when Police Officers Burgardt, Fischer, Reed

  and Hausman arrived at the location, they failed to observe proper protocol, as

  established by the Defendant COLORADO SPRINGS POLICE DEPARTMENT, by

  knowingly and intentionally muting their body cams — for extended periods of time

  material to the investigation — in direct violation of Defendant COLORADO SPRINGS

  POLICE DEPARTMENT regulations on the use of body cams, specifically the

  requirement that “Officers will activate their BWC [Body Worn Camera] to record all

  contacts with individuals in the performance of official duties (calls for service, cover calls

  and officer initiated activity).”

  45. Such requirements for the use of Body Worn Cameras (“BWC”), are that “the BWC

  will remain activated until the event is completed and will not be turned off until the initial

  incident that caused the activation has concluded in order to ensure the integrity of the

  recording, . . .”


                                                                                     9|Page
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 10 of 23




   46. Furthermore, the Defendant COLORADO SPRINGS POLICE DEPARTMENT

   mandates that “[i]f an officer purposely fails to activate, interrupts or discontinues

   recording with the BWC without proper justification, the officer will be subject to

   disciplinary action.”

   47. There is no record that either the Defendant COLORADO SPRINGS POLICE

   DEPARTMENT, or Defendant NISKI, have disciplined, or even investigated these direct

   and knowing violations of procedure by the named officers.

   48. Further evidence that Defendant CORRADO, along with Defendants CITY OF

   COLORADO SPRINGS, COLORADO SPRINGS POLICE DEPARTMENT, OFFICE OF

   THE DISTRICT ATTORNEY, FOURTH JUDICIAL DISTRICT, MICHAEL J. ALLEN,

   DISTRICT ATTORNEY, and VINCE NISKI, CHIEF OF POLICE, solely and exclusively

   directed their investigation as against the named Plaintiffs herein, and ignored the

   evidence regarding other violations of the law, and ignored evidence fully exculpating the

   named Plaintiffs, is the fact that no investigation or charges were ever preferred as against

   Nicholas Gainer for his clear violation of C.R.S. § 18-12-106(1)(a) (Prohibited use of a

   weapon), endangering the safety and welfare of a child, in violation of C.R.S. § 18-6-

   401(1)(a), no attempt was made to determine if any valid issues of child endangerment

   were investigated based upon the reports allegedly made by the Defendants to child

   protective services regarding the dangers to the Gainer minor children, ignoring the duty

   imposed upon the Defendants to report such suspected abuse and endangerment in

   violation of C.R.S. § 19-3-304(2)(s), and no attempt was ever made to investigate the

   unlawful theft by the Gainers of the Plaintiff COLORADO SPRINGS FELLOWSHIP




                                                                                   10 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 11 of 23




   CHURCH personal property (as set forth above), in violation of C.R.S. § 18-4-401(1)

   (Theft of property).

   50. The sole and exclusive investigation, decision to prosecute, and all results thereof,

   were directed at the named Plaintiffs herein, notwithstanding any evidence to the

   contrary.

   51. This one-sided direction of investigation and prosecution is based upon the clear and

   un-mistakable actions as against the named Plaintiff COLORADO SPRINGS

   FELLOWSHIP CHURCH, a religious institution with a primarily African-American leader-

   ship and membership, and the named individual Plaintiffs herein, CLIFFORD STEWART,

   WILLIE PEE, WILLIAM WILLIAMS, MATTHEW BROWN, ERIC JENKINS, TORRI

   LOPEZ, MICHELE HARRIS and YOLANDA BANKS WALKER, all but one of whom is

   African-American.

                                  FIRST CAUSE OF ACTION
           Violation of the Religious Freedom Restoration Act, 42 U.S.C. § 2000bb
              et seq. — As Against Defendants ALLEN, NISKI and CORRADO

   52. Plaintiffs herein incorporate ¶¶ 1 through 51 as if set forth herein.

   53. The named Defendants ALLEN, NISKI and CORRADO, acting in their individual

   capacity, have directed as set forth above, a course of conduct that is directed solely and

   exclusively as against the Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH, and

   its individual members as set forth herein, i.e., Plaintiffs CLIFFORD STEWART, WILLIE

   PEE, WILLIAM WILLIAMS, MATTHEW BROWN, ERIC JENKINS, TORRI LOPEZ,

   MICHELE HARRIS, and YOLANDA BANKS WALKER, based solely and exclusively upon

   their membership and association with the Plaintiff CSFC.




                                                                                 11 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 12 of 23




   54. The Religious Land Use and Institutionalized Persons Act (“RLUIPA”) forbids

   governmental institutions, from substantially burdening religious exercise absent exigent

   circumstances. 42 U.S.C. § 2000CC, et seq. RLUIPA is applicable to providers of

   religious materials and ministrations, and the members of such churches..

   55. Within the meaning of the statute, any interference in a religious institutions land use,

   including lease arrangements, and whether such interference involved the religious

   practices of the institution. Andin v. City of Newport News, Va., 813 F.3d 510 (4th Cir.

   2016).

   56. A Plaintiff establishes a prima facie claim under the RLUIPA by proving the following

   three elements:

                 (1) a substantial burden imposed by the government on a

                 (2) sincere

                 (3) exercise of religion.

   57. Under the Religious Land Use Act, “exercise of religion” has been expanded beyond

   its definition under the Free Exercise of the First Amendment. It now means religious

   exercise, as defined in 42 U.S.C. §] 2000cc-5. “[R]eligious exercise” is defined in 42

   U.S.C. § 2000cc-5(7)(A) to include “any exercise of religion, whether or not compelled by,

   or central to, a system of religious belief.”

   58. Part and parcel of the ministrations of the Plaintiff CSFC is the providing of

   necessaries and essentials, including a place to live, and furnishings, in furtherance of

   the sincere Christian beliefs of the Plaintiff Church and its Plaintiff members.

   59. The named Defendants, have acted in their respective individual capacities —

   Defendant ALLEN in prosecuting the individual Defendants, and in refusing to prosecute


                                                                                      12 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 13 of 23




   individuals who have converted, unlawfully property of the Plaintiff Church; Defendant

   NISKI, in his individual capacity as Chief of Police of the Defendant COLORADO

   SPRINGS POLICE DEPARTMENT in not ordering the investigation of the Gainers’

   actions, and in not pursuing administrative actions against the individual police officers

   for their violation of Body Cam procedures, and Defendant CORRADO, in his individual

   capacity, for conducting a one-sided investigation and campaign as against the Plaintiff

   CSFC, and its Plaintiff members.

   59. As such, the named Defendants, MICHAEL J. ALLEN, DISTRICT ATTORNEY,

   INDIVIDUALLY, and VINCE NISKI, CHIEF OF POLICE, INDIVIDUALLY,             and      Detective

   BRIAN CORRADO, INDIVIDUALLY, have violated the Civil Rights of the named Plaintiff,

   COLORADO SPRINGS FELLOWSHIP CHURCH, and those of the Plaintiffs CLIFFORD

   STEWART, WILLIE PEE, WILLIAM WILLIAMS, MATTHEW BROWN, ERIC JENKINS,

   TORRI LOPEZ, MICHELE HARRIS and YOLANDA BANKS WALKER under the

   provisions of the Religious Land Use and Institutionalized Persons Act, and, as such, are

   liable to the Plaintiffs, individually and severally, in a sum of monetary damages to be

   determined at trial.

   60. In addition thereto, the appropriate award of attorney fees and costs, under the Civil

   Rights Act. 42 U.S.C. § 1988(b); Jasma v. Esmor Correctional Servs., Inc., 577 F.3d 169,

   171 (3rd Cir. 2009).




                                                                                   13 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 14 of 23




                                  SECOND CAUSE OF ACTION
                     Violation of Civil Rights under 42 U.S.C. § 1983 —
            As Against Defendants CITY OF COLORADO SPRINGS, COLORADO
                SPRINGS POLICE DEPARTMENT, OFFICE OF THE DISTRICT
               ATTORNEY, FOURTH JUDICIAL DISTRICT, MICHAEL J. ALLEN,
           DISTRICT ATTORNEY, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY,
            VINCE NISKI, CHIEF OF POLICE, INDIVIDUALLY AND IN HIS OFFICIAL
           CAPACITY, BRIAN CORRADO, DETECTIVE, INDIVIDUALLY AND IN HIS
                        OFFICIAL CAPACITY, Jointly and Individually,

   61. Plaintiffs herein incorporate ¶¶ 1 through 60 as if set forth herein.

   62. Defendants ALLEN, NISKI, and CORRADO were acting under color of state law in

   their actions, and inactions, at all times relevant to this action.

   63. At the time of the complained of events, Plaintiffs CLIFFORD STEWART, WILLIE

   PEE, WILLIAM WILLIAMS, MATTHEW BROWN, ERIC JENKINS, TORRI LOPEZ, and

   YOLANDA BANKS WALKER had the clearly established constitutional right to be free

   from racial discrimination in law enforcement by police officers and to enjoy the equal

   protection of the laws.

   64. The named Plaintiffs’ race was a motivating factor in the named Defendants

   investigation and prosecution of the subject parties, said Defendants, acting with the

   purpose of depriving the Plaintiffs of the equal protection and benefits of the law, and

   equal privileges and immunities under the law, in violation of the Fourteenth Amendment.

   65. The police officers present at the scene, along with Defendant CORRADO’s reactions

   to the circumstances regarding this incident were adversely influenced by assumptions

   and stereotypes arising out of the individual Plaintiffs’ race. These assumptions and

   stereotypes caused, wholly or in part, the decision of the Defendants herein to arrest and

   prosecute the Plaintiffs, a decision that more probably than not would not have been made

   with a non-African American suspect.


                                                                                14 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 15 of 23




   66. Defendants racially profiled the Plaintiffs and assumed, at least partly, because of

   their race, that they presented an enhanced threat to public safety. The Defendants’

   conduct, in their interactions with the Plaintiffs, including their decision to arrest and

   prosecute them, were infected, and motivated, by implicit or explicit bias leading them to

   believe that they were more dangerous than would have been had they been a white

   suspect under the same circumstances.

   67. Defendants ALLEN, NISKI, and CORRADO treated the Plaintiffs less favorably —

   and in a much more unreasonable manner — than they would similarly situated

   Caucasian counterparts, wholly or in part, because of their race.

   68. Race is a suspect class, and differential treatment wholly, or in part, based upon a

   person’s race is presumptively unconstitutional. There was no compelling state interest

   justifying the manner in which the decision was made to arrest and prosecute the

   Plaintiffs.

   69. Defendants’ actions were objectively unreasonable considering the facts and

   circumstances confronting them.

   70. Defendants ALLEN, NISKI, and CORRADO engaged in these actions intentionally,

   willfully, maliciously, and wantonly, showing deliberate indifference to, and reckless

   disregard of, the Plaintiffs’ federally protected constitutional rights.

   71. Defendant CITY OF COLORADO SPRINGS, and Defendant COLORADO SPRINGS

   POLICE DEPARTMENT failed to properly train, supervise, and/or discipline its

   employees, including Defendant CORRADO, regarding the constitutional requirement not

   to engage in racially biased policing.




                                                                                15 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 16 of 23




   71. Defendant CITY OF COLORADO SPRINGS, and Defendant COLORADO SPRINGS

   POLICE DEPARTMENT’s inadequate training, supervision, and/or discipline resulted

   from a conscious or deliberate choice to follow a course of action from among various

   alternatives available to said Defendants.

   72. Considering the duties and responsibilities of personnel of Defendant CITY OF

   COLORADO SPRINGS, and Defendant COLORADO SPRINGS POLICE DEPART-

   MENT — who must police and interact with African-Americans regularly and on a daily

   basis — and the frequency with which such law enforcement personnel will confront

   African-Americans while discharging their duties as law enforcement officers as described

   herein, the need for specialized training, supervision and discipline regarding such

   decisions is so obvious, and the inadequacy of training and/or supervision is so likely to

   result in a violation of constitutional rights, such as those described herein, that Defendant

   CITY OF COLORADO SPRINGS, and Defendant COLORADO SPRINGS POLICE

   DEPARTMENT are liable for their collective failure to properly train, supervise, and/or

   discipline its subordinate employees and agents.

   73. The Defendants CITY OF COLORADO SPRINGS, and Defendant COLORADO

   SPRINGS POLICE DEPARTMENT sadly have a long history of being sued for violating

   the civil rights of minorities, and the poor. For example, Brown v. The City of Colorado

   Springs (14-cv-1471); Baker v. Colorado Springs Police Department (94-1133, 10th Circ.);

   Adkins v. City of Colorado Springs (20-cv-1022); Faulkner v. Hardy; Sexton v. City of

   Colorado Springs (20-cv-108).       Notwithstanding these repeated cases of failure to

   supervise and train its officers, the Defendant COLORADO SPRINGS POLICE

   DEPARTMENT has failed to do so (all at the expense of the taxpayer).


                                                                                    16 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 17 of 23




   74. Such failure to properly train, supervise, and/or discipline was a moving force behind

   and proximate cause of Defendants’ racially biased treatment of the Plaintiffs, and makes

   up an unconstitutional policy, procedure, custom, and/or practice.

   75. The failure of the Defendant COLORADO SPRINGS POLICE DEPARTMENT, and

   Defendant VINCE NISKI to follow through regarding the officers’ conscious disregard of

   Defendant COLORADO SPRINGS POLICE DEPARTMENT disciplinary rules regarding

   use and maintenance of Body Cams is a clear demonstration of the failure to adequately

   and properly train and supervise its officers.

   76. Defendant CITY OF COLORADO SPRINGS and Defendant COLORADO SPRINGS

   POLICE DEPARTMENT’s failure to train and/or supervise, as well as the failure to take

   appropriate disciplinary or remedial action on past instances of similar unconstitutional

   conduct was a legal and proximate cause of the improper arrest and prosecution of the

   named Plaintiffs.

   77. As a direct and proximate result of Defendants’ joint and several actions, the Plaintiffs

   have endured physical and mental pain, humiliation, fear, anxiety, severe economic loss,

   loss of enjoyment of life, loss of liberty, privacy, loss of consortium with family and friends,

   and sense of security and individual dignity.

   78. As such, the named Defendants herein, jointly and severally, in their official and

   individual capacities, have violated the Civil Rights of the named Plaintiffs and, as such,

   are liable to the Plaintiffs, individually and severally, in a sum of monetary damages to be

   determined at trial.




                                                                                      17 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 18 of 23




   79. In addition thereto, the appropriate award of attorney fees and costs, under the Civil

   Rights Act. 42 U.S.C. § 1988(b); Jasma v. Esmor Correctional Servs., Inc., 577 F.3d 169,

   171 (3rd Cir. 2009).

                                   THIRD CAUSE OF ACTION
                      Violation of Civil Rights under 42 U.S.C. § 1983 —
             As Against Defendants CITY OF COLORADO SPRINGS, COLORADO
                               SPRINGS POLICE DEPARTMENT

   80. Plaintiffs herein incorporate ¶¶ 1 through 79 as if set forth herein.

   81. Defendant CITY OF COLORADO SPRINGS along with Defendant COLORADO

   SPRINGS POLICE DEPARTMENT developed and maintained law enforcement related

   policies, procedures, customs, and/or practices exhibiting or resulting in a deliberate

   indifference to the Fourteenth Amendment protected constitutional rights of persons in

   the City of Colorado Springs, which proximately caused the violation of Plaintiffs’

   constitutional rights.

   82. Defendant CITY OF COLORADO SPRINGS, along with Defendant COLORADO

   SPRINGS POLICE DEPARTMENT, maintained policies, procedures, customs, and/or

   practices that tacitly or explicitly authorized discriminatory conduct directed at the Plaintiff

   Church, and its members, including the named Plaintiffs herein, including but not limited

   to, the failure to train on at least the following: respecting the Fourteenth Amendment

   rights of citizens to be free from interference in the free exercise of their religion, and not

   to be subject to arrest and prosecution based upon their membership in a particular

   religious institution.

   83. The acts and omissions of Defendant CORRADO were engaged in pursuant to the

   formal or informal custom, policy and practice of the Defendant CITY OF COLORADO



                                                                                      18 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 19 of 23




   SPRINGS, along with Defendant COLORADO SPRINGS POLICE DEPARTMENT, which

   encourages, condones, tolerates, and ratifies such discriminatory conduct.

   84. Defendant CITY OF COLORADO SPRINGS, along with Defendant COLORADO

   SPRINGS POLICE DEPARTMENT, is liable for their failure, jointly and severally, to train

   and to appropriately supervise officers of the Defendant COLORADO SPRINGS POLICE

   DEPARTMENT, including, but not limited to Defendant CORRADO.

   85. The inadequate training and supervision provided by Defendant CITY OF

   COLORADO SPRINGS, along with Defendant COLORADO SPRINGS POLICE

   DEPARTMENT, resulted from a conscious or deliberate choice to follow a course of

   action from among various alternatives available.

   86. If any training was, in fact, given to Defendant CORRADO concerning the rights of

   citizens to be free from interference in the free exercise of their religion, then Defendant

   CITY OF COLORADO SPRINGS, along with Defendant COLORADO SPRINGS POLICE

   DEPARTMENT, should have known that such training was reckless or grossly negligent

   and that misconduct in this area was almost inevitable.

   87. Defendant CITY OF COLORADO SPRINGS, along with Defendant COLORADO

   SPRINGS POLICE DEPARTMENT, has a duty to protect the constitutional rights of

   members of the public, including those rights under the First Amendment, from violations

   of those rights by members of law enforcement.

   88. As a direct and proximate cause and consequence of Defendant CITY OF

   COLORADO SPRINGS, along with Defendant COLORADO SPRINGS POLICE

   DEPARTMENT, failure to train and supervise, Plaintiffs have suffered injuries, damages,

   and losses to be determined at trial.


                                                                                  19 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 20 of 23




                            FOURTH CAUSE OF ACTION -religion
                     Violation of Civil Rights under 42 U.S.C. § 1983 —
            As Against Defendants CITY OF COLORADO SPRINGS, COLORADO
                SPRINGS POLICE DEPARTMENT, OFFICE OF THE DISTRICT
               ATTORNEY, FOURTH JUDICIAL DISTRICT, MICHAEL J. ALLEN,
           DISTRICT ATTORNEY, INDIVIDUALLY AND IN HIS OFFICIAL CAPACITY,
            VINCE NISKI, CHIEF OF POLICE, INDIVIDUALLY AND IN HIS OFFICIAL
           CAPACITY, BRIAN CORRADO, DETECTIVE, INDIVIDUALLY AND IN HIS
                        OFFICIAL CAPACITY, Jointly and Individually,

   89. Plaintiffs herein incorporate ¶¶ 1 through 88 as if set forth herein.

   90. As set forth above, the actions of the named Defendant were clearly directed against

   the Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH, and the individual Plain-

   tiffs, CLIFFORD STEWART, WILLIE PEE, WILLIAM WILLIAMS, MATTHEW BROWN,

   ERIC JENKINS, TORRI LOPEZ, MICHELE HARRIS, and YOLANDA BANKS WALKER;

   all members of the Plaintiff CSFC.

   91. For example, without any cause or justification, Defendant CORRADO attempted to

   initiate an investigation into the Plaintiff Church’s finances, although it was beyond the

   scope of the arrest of the Plaintiffs.

   92. This investigation went no where as it was unfounded and without merit.

   Nevertheless, it was an example of the bias and prejudice, in violation of the Plaintiff’s

   rights under the Civil Rights Act, to be free from Governmental discriminatory or uncon-

   stitutional bias as against the Plaintiff Church and its members.

   93. The selective enforcement of the criminal code of the State of Colorado, as directed

   against the Plaintiffs herein is a direct and actionable basis for relief under Section 1983.

   94. The targeting of the members of a particular religious group or church is a violation of

   the members rights under the Civil Rights Act, Section 1983.




                                                                                   20 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 21 of 23




   95. The action of the Defendants herein, targeting the Plaintiff Church, and its members

   was solely and exclusively because they were in fact members of this particular Church.

   The Defendants abject failure to investigate and determine if any violations of statutes

   took place on the parts of the Gainers (see ¶ 49) demonstrate a directed discriminatory

   decision to solely seek to interfere with the individual Plaintiffs free exercise to carry out

   their functions on behalf of the Plaintiff Church.

   96. The actions of Defendants and their agents, servants, or employees, as described

   above, violate the Establishment Clause of the First Amendment of the United States

   Constitution (the “Free Exercise and Establishment Clause”).

   97. Each of the individual Defendants, in their individual capacities, intentionally or

   recklessly violated Plaintiffs' well-settled constitutional rights under the Free Exercise and

   Establishment Clauses.

   98. As a result of Defendants’ policies, acts, and practices, Plaintiffs have suffered and

   are continuing to suffer irreparable harm.

          WHEREFORE, Plaintiffs, by and through its attorney of record, respectfully request

   judgment as follows,

          (a) In favor of Plaintiffs and against Defendants;

          (b) A declaratory judgment that Defendants’ actions and policies described above

          violate the Free Exercise and Establishment Clause of the First Amendment to

          the United States Constitution;

          (c) A declaratory judgment that the individual Defendants, named in their

          individual capacities, violated the Free Exercise and Establishment Clause;




                                                                                    21 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 22 of 23




          (d) Declare that Defendants have violated the Religious Land Use and

             Institutionalized Persons Act, 42 U.S. Code § 2000cc et seq., by interfering with

             the actions of the Plaintiffs in their role jointly and severally as members of the

             Plaintiff COLORADO SPRINGS FELLOWSHIP CHURCH;

          (e) Take such actions as may be necessary to prevent the recurrence of such

             unlawful conduct in the future, including but not limited to, providing RLUIPA

             training to the personnel and staff and employees of the Defendant OFFICE

             OF THE DISTRICT ATTORNEY, FOURTH JUDICIAL DISTRICT, and of the

             personnel and staff and employees of the Defendant COLORADO SPRINGS

             POLICE DEPARTMENT;

          (f) Award to the named Plaintiffs herein, an amount of damages to be determined

             at trial, plus costs;

          (g) and pre-judgment and post-judgment interest;

          (h) Award of Attorney fees, and costs and disbursements, as set forth under 42

             U.S.C. § 1988; and,

          (i) for such other and further relief as this Court shall deem just, proper and

             equitable.

                                     DEMAND FOR JURY TRIAL

   Plaintiff hereby demands a trial by jury on all issues. F.R.Civ.P. Rule 38.

                                        Plaintiffs herein, by their Attorney:
                                        LAW OFFICE OF BERNARD V. KLEINMAN, PLLC


                                        By /s/ Bernard V. Kleinman
                                        Bernard V. Kleinman, Esq.
                                        108 Village Square
                                        Suite 313

                                                                                   22 | P a g e
Case 1:21-cv-01368-WJM-KMT Document 1 Filed 05/19/21 USDC Colorado Page 23 of 23




                               Somers, NY 10589-2305
                               Tel. 914.644.6660
                               Fax 914.694.1647
                               attrnylwyr@yahoo.com

   Dated: May 19, 2021




                                                                  23 | P a g e
